Citation Nr: 1229705	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-21 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for non-PTSD acquired psychiatric disorders. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel





INTRODUCTION

The Veteran had active service from April 1972 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In June 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge. A transcript of the hearing testimony is of record.

The issue was previously characterized as entitlement to service connection for acquired psychiatric disorders, including PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the issue of entitlement to service connection for PTSD has been denied, the Board has separated this issue from the claim for entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and further development is necessary as to the others.  This will be discussed in greater detail below.
  
The issues of entitlement to service connection for non-PTSD acquired psychiatric disorders is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Although medical evidence indicates that the Veteran has displayed some PTSD symptoms, the most persuasive medical evidence on the question of diagnosis establishes that the Veteran does not meet the diagnostic criteria for PTSD.




CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board finds that all duty to notify and assist requirements has been satisfied with respect to the claims at hand. 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date. See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, an October 2006 notice letter were sent to the Veteran in informed the Veteran of under 3.159(b)(1), gave examples of the types of evidence the Veteran could submit in support of his claims, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  This letter also included the appropriate notice pursuant to Dingess.  Therefore, the Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id. 

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and service personnel records are in the file.  The RO also obtained private treatment records identified by the Veteran.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claims.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  In the present case, VA psychiatric examinations were provided, including an addendum, to develop all possible theories of entitlement.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

When no preexisting condition is noted at the time a Veteran is examined, accepted, and enters service, the presumption of soundness arises and the Veteran is presumed to have been sound upon entry.  The presumption of soundness may only be rebutted by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2011). 

Preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the normal progress of the disease.  38 C.F.R. § 3.306 (2011).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  A lasting worsening of the condition, a worsening that existed not only at the time of separation but one that still exists currently, is required.  Routen v. Brown, 10 Vet. App. 183 (1997); Verdon v. Brown, 8 Vet. App. 529 (1996).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f). The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. at 140-41. 

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date. 

In this case, the Veteran's PTSD claim is based on an alleged in-service personal assault.  Because of the personal and sensitive nature of a personal assault, many incidents are not officially reported.  This creates a proof problem with respect to the occurrence of the claimed stressor.  In such situations, it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged. Therefore, evidence from sources other than the Veteran's service records may corroborate an account of a stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999); see also 38 C.F.R. § 3.304(f). 

Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members or clergy.  38 C.F.R. § 3.304 (f). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id. 

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See Bradford v. Nicholson, 20 Vet. App. 200 (2006).  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  Id.

The Board recognizes the Veteran's contention that his military service exacerbated a preexisting mental health disorder stemming from childhood trauma.  However, there were no complaints or clinical findings related to any mental health disorder upon entrance into service nor was there any clinical evidence showing that he was diagnosed with or treated for any mental health disorder prior to service.  Therefore, absent clear and unmistakable evidence of a preexisting mental health disability, the presumption of soundness upon entrance into service has not been rebutted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  Based on the foregoing, it cannot be said that there is clear and unmistakable evidence showing that the Veteran had a preexisting mental health disorder.  There is no objective evidence demonstrating a diagnosis or treatment.  Accordingly, the presumption of soundness is not rebutted.  Therefore, the Board's analysis must turn to the issue of whether a current disorder was incurred during the Veteran's active service.  See Wagner v. Principi, 370 F.3d 1089, 1094- 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  VAOPGCPREC 3-03 (July 16, 2003).

In this case, service personnel records indicate that the Veteran served on active duty in the Philippines was an aircraft mechanic.  He did not engage in combat, and his alleged stressors are not related to combat.  The Veteran has submitted numerous statements attesting to military stressors.  He has consistently described being the target of abuse and harassment by his superior, Chief Petty Officer B.  The Veteran described one particular incident where he was wrongly accused of a mistake on a repair job but was not provided specifics on the issue.  The Veteran stated he was "humiliated in front of [his] entire squadron" for the alleged error and was demoted from his position as an airplane mechanic.  The Veteran stated he was physically assaulted by Officer B on several occasions.  After being through Captain's Mast, the Veteran stated he was told by Officer B that the mistake made on the repair job was not the Veteran's fault and was reinstated as a mechanic.  The Veteran stated he was constantly humiliated by Officer B and this led to his fellow servicemen to disrespect and harass him as well.  The Veteran stated his self-esteem suffered, he dreaded going to work, and had difficulty coping. 

The Veteran also stated he was sexually assaulted by another serviceman while serving time in the brig.  He stated he was too ashamed to report it and was unable to discuss the incident until years after leaving service. 

Service personnel records indicate the Veteran has received two Captain's Masts and one summary Court Martial.  According to a February 1973 performance evaluation, the Veteran was "intelligent but is belligerent and lacks motivation.  He does not understand the importance of his job and tends to be lax in his duties.  When given a command, he questions the authority of the person giving the command... [he] has a problem adjusting to Navy life and does little for the division."  In April 1973, after service time for his Court Martial, the Veteran requested a psychiatric examination.  Upon examination, in May 1973, the Veteran was diagnosed with passive aggressive personality disorder.  He was recommended for discharge "by reason of unsuitability due to character and behavioral disorders" in July 1973. 

According to the post-service treatment records, the Veteran has submitted several letters from private doctors reporting a diagnosis of PTSD.  The earliest diagnosis of PTSD was in April 2004 by K. Pender, a licensed professional certified counselor.  However, in this letter K. Pender stated the Veteran's PTSD was due to his childhood trauma of abuse, ongoing illness, and his role as caretaker for his ill and elderly mother.  There is no indication that the Veteran's PTSD was a result of his military service.  In a January 2006 letter, K. Pender described his symptoms of mental disorder to not only his traumatic childhood, adolescence, and young adult experiences but also his military service.  In July 2006 and June 2010, K. Pender has clarified that the Veteran's traumatic experiences prior to his military service, coupled with his trauma during service has led to his current psychological disabilities.  

A June 2007 private treatment record from Dr. R. J. Duval, a private psychologist, described the Veteran's disability and symptoms of PTSD.  However, rather than diagnosing the Veteran with PTSD, Dr. Duval noted continued assessment was needed for possible PTSD.  In June 2008, Dr. Duval stated the Veteran had service-related psychological disability by way of significant exacerbation of his mood and anxiety disorder." 

In separate letters dated June 2010, K. Pender and Dr. Duval stated the Veteran has suffered from pre-existing personality disorder and associated depression.  K. Pender stated the abuse the Veteran experienced during service "triggered and mirrored the abusive and demeaning treatment [he] had received by family members... Although this was not actual combat experience on the front line it fits the definition of trauma as defined in the DSM-IV... The original diagnosis made during this time of [the Veteran's] difficulties was 'passive aggressive'; this seems to be a general perception of [his] behavior rather than actual psychiatric diagnosis as described in DSM-IV... it is again my opinion that [the Veteran] has a service related psychological disability by way of significant exacerbation of his mental disorders that had their roots in his traumatic childhood experiences.  Other issues such as medical (cancer) and personal issues (his mother's cancer and eventual death) are separate issues that [the Veteran] has worked on and not related to his [PTSD] in connection with this Navy career."  Dr. Duval's letter closely reflects K. Pender's letter. 

In October 2008, the Veteran underwent a VA psychology examination.  He described in great detail his history of childhood experiences (which includes sexual abuse), military trauma of harassment and an instance of rape, his problems with authority, inability to trust, and maintain personal relationships.  After a thorough review of the evidence of record (which included letters and assessments by K. Pender and Dr. Duval) and an examination of the Veteran, the VA examiner diagnosed depressive disorder not otherwise specified (NOS), anxiety disorder NOS, and personality disorder NOS with paranoid and passive-aggressive features.  The VA examiner opined, that "[w]hile he has some symptoms of PTSD, he does not meet the full criteria for the disorder...[however,] it was at least as likely as not that the personality disorder diagnosed in the service was the first manifestation of the currently diagnosed disorder... there was no evidence of a diagnosis of PTSD arising during his military service."

Pursuant to a November 2010 Board remand, the Veteran was afforded a VA psychological examination in May 2011.  The VA psychologist thoroughly summarized the evidence in the Veteran's claims file which included the in-service treatment and personnel records, letters from Dr. Duval and K. Pender, and the Veteran's lay statement.  The Veteran discussed his childhood trauma and his currently perspective of his experiences.  He also discussed the current difficulties in his personal life and physical health.  

The VA psychologist reported the Veteran was able to maintain eye contact, denied any auditory or visual hallucinations, and that there were some themes of paranoia; thought process was logical and coherent, speech was normal, and his mood was relatively bright.  

The Veteran was assessed for PTSD and also underwent psychometric testing.  The VA psychologist determined the there was no evidence of conscious malingering or exaggeration of symptoms.  The Veteran's symptoms reflect he "feels misunderstood, alienated, isolated, and estranged from others.  He is likely to blame others for his problems.  He may be feeling lonely and uninvolved."  The VA psychologist stated the Veteran's reports of harassment during service did not satisfy criterion A for PTSD under the DSM-IV and therefore, were not included.  The VA psychologist determined that although the Veteran's alleged rape during service cannot be verified, his report of the incident was accepted for this evaluation.  However, the VA psychologist determined:

Though the military stressor of sexual assault that [the Veteran] is reporting would satisfy Criterion A of the criteria for PTSD, he does not fully satisfy the other [criterion] for PTSD.  He was very vague in identifying the examples of reexperiencing and avoidance symptoms.  He is generally avoidant of many aspects of life however, he can only provide vague examples of how his avoidance related to his military trauma.... He did not identify specific concerns about safety or qualities to individuals that he avoids.  The memories that he described were not intrusive in nature (which could be more consistent with the PTSD diagnosis) but seemed to be related to specific triggers, many of which can be easily avoided.  His concerns about his lack of trust and conflictual relationships predate his military experiences.  The examples that he gave of hypervigilance were related to his general sense of mistrust and no specifically linked to the trauma.  For example, concerns about [identity] theft do not seem to stem in any apparent way from his military sexual trauma.

Upon review of the evidence within the claims file, an examination of the Veteran, and considering the Veteran's lay statements, the VA psychologist diagnosed the Veteran with anxiety disorder, not otherwise specified (NOS), alcohol abuse by history, and personality disorder, NOS.  He did not meet the criteria for PTSD.  The Veteran's GAF score was 45. 

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the claim for service connection for PTSD.

A review of the competent medical evidence of record does not show that the Veteran currently has a diagnosis of PTSD within the meaning of VA regulations. The Board acknowledges that the Veteran was diagnosed and treated for PTSD through his private counselor K. Pender and Dr. Duval.  However, as discussed below in greater detail, this evidence does not reflect a comprehensive mental health evaluation and does not show that the PTSD diagnosis meets the requirements of 38 C.F.R. § 4.125.  In contrast, the Board finds that the most complete assessment of the Veteran's mental condition was made in the October 2008 and May 2011 VA psychological examinations.  
The VA examiners did not diagnose him with PTSD; rather he was diagnosed with anxiety disorder NOS, depressive disorder NOS, and personality disorder when evaluated under the DSM-IV.  The VA psychologists specifically examined the Veteran for PTSD under DSM-IV criteria but found that he did not meet all of the criteria for a PTSD diagnosis.  Overall, the Board finds that the preponderance of the competent medical evidence of record does not indicate that the Veteran has a DSM-IV diagnosis of PTSD to warrant service connection in this case.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, the Board finds the May 2011 and October 2008 VA medical opinions of record to be the most probative in light of the complete evidence of record.  In this regard, the VA examination reports were based on a thorough review of the claims file, to include the Veteran's contentions and complete medical history.  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that the Board may appropriately favor the opinion of one competent medical authority over another); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see also Guerrieri, supra (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached).

The Board acknowledges the Veteran's contention that he has received treatment from K. Pender for a longer period of time than the VA psychologist and therefore, K. Pender's determinations should be given more weigh.  However, although the letters from Dr. Duval and K. Pender indicate that the Veteran was diagnosed and treated for PTSD, this evidence does not indicate that the Veteran was diagnosed with PTSD by a mental health professional in conformance with the criteria of DSM- IV.  Dr. Duval and K. Pender refer to DSM-IV in their June 2010 letters but it is unclear to the Board whether DSM-IV was followed in its entirety when evaluating the Veteran.  It is, however, clear that the October 2008 and May 2011 VA psychological examinations were conducted in accordance with DSM-IV.  In contrast to Dr. Duval and K. Pender's letters, the VA psychological examination reports provided a thorough discussion of the Veteran's psychological examination results and the basis for the diagnosed mental disorders.  Even though the VA psychological examinations specifically evaluated the Veteran for PTSD under DSM-IV criteria, the results indicated that the Veteran did not meet all of the criteria for a PTSD diagnosis.

As the VA psychological examination reports provided the more in depth analysis of the Veteran's mental condition by a mental health practitioner, the Board finds it to be of greater probative value.  Unlike Dr. Duval and K. Pender's reports and letters, the October 2008 and May 2011 VA psychological examinations were the only evaluations of record conducted in accordance with DSM-IV, as is required by 38 C.F.R. § 4.125.  Additionally, it clearly diagnosed the Veteran's mental disorders and provided findings as to the cause of those disorders, thus giving the most complete analysis of the Veteran's current mental condition.  It also provided greater detail as to how the PTSD determination was made.  Thus, these VA psychological examination reports are found to be of a greater probative value. 

As noted, the Board has found that the most persuasive medical evidence question of current diagnosis of PTSD weighs against the claim.  Thus, regardless of whether the Veteran has a verified stressor, without persuasive evidence of a diagnosis of PTSD, there is, regretfully, no basis upon which to award service connection, as sought.  Hence, discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to the medical evidence discussed above, the Board has considered the lay evidence of record, to include statements by the Veteran, as well as those by his brother.  However, to whatever extent these statements are being offered in attempt to establish that the Veteran has service-related PTSD, such attempt must fail. Matters of diagnosis and etiology of disabilities not capable of lay observation-here, PTSD-are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In this case, the Veteran is without the appropriate medical training and expertise to render a probative opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim of service connection for PTSD must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the- doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

As stated above, because the Veteran does not have a diagnosis of PTSD, entitlement to service connection PTSD has been separated from the remaining issue of entitlement to service connection for acquired psychiatric disorder.  The Veteran has a diagnosis of anxiety disorder NOS, depression NOS, and personality disorder.

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

The Board notes that the VA examination in May 2011 where the VA examiner diagnosed the Veteran with anxiety disorder NOS, alcohol abuse by history, and personality disorder, NOS.  The VA examiner provided an explanation as to why the Veteran was not diagnosed with PTSD and could not provide an opinion without resorting to speculation as to "whether it is as likely as not that the record indicates behavioral changes consistent with the alleged in-service stressor to include the assault."  

In November 2011, the Board found that an opinion was not provided whether the Veteran's diagnosed anxiety disorder was etiologically related to his military service.  Specifically, the Board instructed, "[i]f an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report."  While the examiner concluded she was unable to opine whether or not the Veteran's anxiety disorder NOS was related to the Veteran's service without resorting to mere speculation, no explanation was given.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  It is noted that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence. 

Nevertheless, the Court of Appeals for Veterans Claims (Court) did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

In this instance, although the examiner determined the etiology of the Veteran's acquired psychiatric disorders, to include anxiety disorder NOS and depressive disorder NOS, could not be determined, no rationale was provided.  Therefore, the Board finds this opinion is inadequate and another examination is necessary in order to attempt to determine whether the Veteran's current acquired psychiatric disorders are related to his military service.

The Board noted in the November 2011 REMAND that personality disorders specifically are not disabilities within the meaning of the laws and regulations.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996). Therefore, a discussion of whether the Veteran's personality disorder is etiologically related to his military service is again not required in the addendum opinion.

Accordingly, the case is REMANDED for the following action:

1. The AMC must request an opinion from the same VA examiner who conducted the May 2011 examination, (or if unavailable, to another appropriate VA reviewer).  In an addendum, the examiner should state whether the diagnosed anxiety disorder NOS and depressive disorder NOS is at least as likely as not related to the Veteran's service.

If the examiner determines that a new examination is required, or the same examiner is not available, a new comprehensive examination must be conducted.

Schedule the Veteran to undergo a VA psychiatric examination with an appropriate specialist.  The examiner should confirm any psychiatric disorder found to be present, namely anxiety NOS and depressive disorder NOS, and whether or not it at least as likely as not that any current acquired psychiatric disorder(s), had its onset in service or is related to any in-service disease, event, or injury.  

Regardless of whether an addendum is provided or a new examination is given, the examiner must review and discuss the Veteran's service treatment records, VA outpatient treatment records, the VA examination and addendum reports, private treatment records, the Veteran's lay statements, and any other relevant information.  Additionally, the examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

The entire claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination and this fact should be acknowledged in the report.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  

Furthermore, a complete rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be medically determined without resorting to mere speculation, this should be thoroughly explained in the report. 

2. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2. 

3. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated. If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative. After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


